Case 2:20-cv-05583-VAP-MRW Document 33 Filed 06/11/21 Page 1 of 4 Page ID #:118




  1 KAZEROUNI LAW GROUP, APC
      Abbas Kazerounian, Esq. (SBN: 249203)
  2 ak@kazlg.com
      Mona Amini, Esq. (SBN: 296829)
  3 mona@kazlg.com
      245 Fischer Avenue, Unit D1
  4 Costa Mesa, California 92626
      Telephone: (800) 400-6808
  5 Facsimile: (800) 520-5523
  6 Attorneys for Plaintiff,
      Shahriar Noorparvar
  7
  8                       UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10 SHAHRIAR NOORPARVAR,                            Case No.: 2:20-cv-05583-VAP-MRW
    individually and on behalf of all others
 11 similarly situated,                             CLASS ACTION
 12                            Plaintiff,           STIPULATION TO DISMISS
           vs.                                      ACTION WITH PREJUDICE AS TO
 13                                                 PLAINTIFF’S INDIVIDUAL
      SAN FERNANDO VALLEY                           CLAIMS AND WITHOUT
 14 AUTOMOTIVE, LLC DBA RYDELL                      PREJUDICE AS TO THE CLAIMS
      CHEVROLET-NORTHRIDGE,                         OF THE PUTATIVE CLASS
 15
                               Defendant.           Assigned to: Hon. Virginia A. Phillips
 16
 17
 18
 19
 20 ///
 21 ///
 22 ///
 23 ///
 24 ///
 25 ///
 26 ///
 27 ///
 28 ///

                                                   1
                                     STIPULATION TO DISMISS ACTION
Case 2:20-cv-05583-VAP-MRW Document 33 Filed 06/11/21 Page 2 of 4 Page ID #:119




  1 TO THE COURT, ALL PARTIES AND THEIR COUNSEL OF RECORD:
  2        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff
  3 SHAHRIAR NOORPARVAR (“Plaintiff”) and Defendant SAN FERNANDO
  4 VALLEY       AUTOMOTIVE         DBA     RYDELL       CHEVROLET-NORTHRIDGE
  5 (“Defendant”), by and through their undersigned counsel, hereby stipulate and agree
  6 that Plaintiff is hereby dismissing his individual claims against Defendant with
  7 prejudice, with each party agreeing to bear their own attorney’s fees and costs. The
  8 parties further stipulate and agree that the claims of putative class members are
  9 dismissed without prejudice.

 10
 11 Dated: June 11, 2021                     Respectfully submitted,
 12                                          KAZEROUNI LAW GROUP, APC
 13
 14                                       By:   s/ Mona Amini
 15
                                                ABBAS KAZEROUNIAN, ESQ.
                                                MONA AMINI, ESQ.
 16                                             Attorneys for Plaintiff
 17
 18 Dated: June 11, 2021                     CALLAHAN THOMPSON SHERMAN
                                             & CAUDILL LLP
 19
 20
                                          By:   s/ Alex A. Zolg
 21                                             ALEX A. ZOLG, ESQ.
 22                                             Attorneys for Defendant

 23
 24
 25
 26
 27
 28

                                              2
                                STIPULATION TO DISMISS ACTION
Case 2:20-cv-05583-VAP-MRW Document 33 Filed 06/11/21 Page 3 of 4 Page ID #:120




  1               ATTESTATION PURSUANT TO LOCAL RULE 5-4.3.4
  2        Pursuant to Local Rule 5-4.3.4(a)(2)(i), the undersigned filer hereby attests that
  3 all of the other signatories listed, and on whose behalf the filing is submitted, concur
  4 in this filing’s content and have authorized this filing.
  5
  6 Dated: June 11, 2021                        By:       s/ Mona Amini
  7
                                                          MONA AMINI, ESQ.
                                                          Attorneys for Plaintiff
  8
  9

 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                3
                                  STIPULATION TO DISMISS ACTION
Case 2:20-cv-05583-VAP-MRW Document 33 Filed 06/11/21 Page 4 of 4 Page ID #:121




  1                            CERTIFICATE OF SERVICE
  2       I am a resident of the State of California, over the age of eighteen years, and
    not a party to the within action. My business address is KAZEROUNI LAW
  3 GROUP, APC, 245 Fischer Avenue, Unit D1, Costa Mesa, California 92626.
    On June 11, 2021, I served the within document(s):
  4
      STIPULATION TO DISMISS ACTION WITH PREJUDICE AS TO
  5 PLAINTIFF’S INDIVIDUAL CLAIMS AND WITHOUT PREJUDICE AS TO
      THE CLAIMS OF THE PUTATIVE CLASS; AND PROPOSED ORDER
  6
          S      CM/ECF - by transmitting electronically the document(s) listed above to
  7              the electronic case filing system on this date before 11:59 p.m. The
                 Court’s CM/ECF system sends an e-mail notification of the filing to the
  8              parties and counsel of record who are registered with the Court’s
                 CM/ECF system.
  9
           I declare under penalty of perjury under the laws of the State of California that
 10 the above is true and correct. Executed on June 11, 2021 at Costa Mesa, California.
 11
 12
                                                          /S/ MONA AMINI
                                                            MONA AMINI, ESQ.
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                               1
                                     CERTIFICATE OF SERVICE
